Citation Nr: 0907548	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-40 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
left ear hearing loss and, if so, whether service connection 
is warranted.

2.  Entitlement to an increased initial rating for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to July 
1955.

This case comes before the Board of s' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which adjudicated the issues on appeal.

In connection with this appeal, in his October 2005 VA Form 
9, Appeal to Board of Veterans' Appeals, and in a December 
2005 communication, the Veteran requested a Travel Board 
hearing.  However, by communication received in September 
2008, the Veteran indicated that he would be unable to attend 
the scheduled hearing due to his health.  He has not 
requested that the hearing be rescheduled; thus, his request 
for a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.702 (e) (2008).

The issue involving an increased disability rating for right 
ear hearing loss is addressed in the REMAND portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2002, the RO denied the Veteran's claim for 
service connection for bilateral hearing loss and, although 
notified of that decision and of his procedural and appellate 
rights, he did not perfect a timely appeal.

2.  Evidence received since May 2002, when viewed by  itself 
or in context of the entire record, raises a  reasonable 
possibility of substantiating the claim for service 
connection for left ear hearing loss.  

3.  Left ear hearing loss is related to the Veteran's active 
duty.  



CONCLUSIONS OF LAW

1.  The May 2002 rating action, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Additional evidence received since the May 2002 rating 
action is new and material, and the requirements to reopen 
the claim for service connection for left ear hearing loss 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  Left ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  
38 C.F.R. § 20.1102.

Analysis

New and Material

By a May 2002 rating action, the RO denied service connection 
for bilateral hearing loss.  Service treatment records are 
negative for complaints or treatment referable to hearing 
impairment.  These records reflect treatment for right ear 
otitis media and ringing in ear.  

The first competent evidence of hearing impairment is dated 
in July 2001, when a VA audiology evaluation noted that the 
Veteran reported no hearing at all in his left ear and 
hearing in his right ear getting worse.  The Veteran 
attributed the loss in the left ear to an incident of 
acoustic trauma in service when a tire exploded and he 
experienced a sudden loss in that ear.  He reported that his 
hearing loss has worsened over the years.  The assessment 
included right and left ear sensorineural hearing loss, right 
ear restricted high frequency hearing loss and left ear 
anacusis.  

By a December 2001 rating decision, based on the absence of 
evidence showing the Veteran's bilateral hearing loss was due 
to service, service connection for bilateral hearing loss was 
denied.  

A December 2001 report of audiology evaluation, dated 
subsequent to the December 2001 rating decision, notes that 
the Veteran's claims file was not reviewed; however, his 
history of noise exposure due to tire explosion in service is 
noted and the examiner concluded that hearing loss is greater 
than age related norms for the left ear and it is as likely 
as not that this hearing loss is related to acoustic trauma 
while serving in the military.  

By a May 2002 rating decision, based on the absence of 
evidence of complaints, or findings, of hearing loss in the 
service treatment records and the absence of documentation of 
the in service tire explosion, the RO concluded that the 
evidence of record did not establish an association between 
the Veteran's hearing loss and his active duty.  As such, the 
RO denied service connection for bilateral hearing loss.  
Because he did not initiate an appeal of the May 2002 
decision, that determination became final.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a).  
New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513  
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider the issue of 
entitlement to service connection for the claimed 
disabilities on the merits.  Jackson v. Principi, 265 F.3d  
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F3d. 1380  
(Fed. Cir. 1996).  

At the time of the May 2002 rating action, the record 
contained no competent evidence of the Veteran's alleged tire 
explosion in service and, although he was treated for right 
ear otitis media in service, he reported that the acoustic 
trauma was to his left ear.  Thus, the RO denied service 
connection for such a disability.  

Additional evidence received since that earlier decision 
includes reports of recent VA audiological evaluation and 
treatment (including the receipt of hearing aids), statements 
from a private audiologist, and written communications from 
the Veteran.  

A December 2001 VA treatment report includes the impression 
that the profound hearing loss is service connected.  

A December 2001 letter from the Veteran notes that, after 
separation, he was employed as a draftsman for twelve years 
and in an office of a car dealership until he retired.  He 
also stated that none of his jobs, before or after service, 
exposed him to excessive or unexpected noise.  

A March 2004 statement from a private audiologist includes 
the conclusion that, especially after reviewing the records 
of the Veteran's treatment for ear problems while on active 
duty, his hearing problems are - as likely as not - directly 
attributable to concussive/acoustic insult secondary to the 
explosion of the tire near his head.  

A June 2004 report of VA audiometric examination reflects 
that the Veteran's claims file was reviewed and includes the 
opinion that, based on test results and extensive review of 
objective information in the claims file, it is at least as 
likely as not that the high frequency hearing loss in the 
right ear is remotely causally related to noise trauma in the 
service as it exceeds age-related norms at frequencies above 
4000 Hz (Hertz).  In addition, the examiner further concluded 
that the relationship between the left ear condition and 
military service is purely speculative since the evidence 
does not support an opinion.  There is no documentation 
regarding the incident of tire explosion or report of 
complaint of left ear hearing loss, pain, or discharge.  In 
this regard, it is significant to note that the examiner 
found noise trauma in service.  

Upon consideration of the foregoing, by a July 2004 rating 
decision, service connection for right ear hearing loss was 
granted and the denial of service connection for left ear 
hearing loss was confirmed and continued.  

As the additional evidence received since the last prior 
final denial of service connection for bilateral hearing loss 
in May 2002 includes a competent medical opinion finding 
noise trauma in service, the Board finds such evidence to be 
probative and to raise a reasonable possibility of 
substantiating the claim for service connection for left ear 
hearing loss.  

Accordingly, the Board concludes that the additional evidence 
received since the last prior final denial of service 
connection for left ear hearing loss is new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the Veteran's claim for service 
connection for such a disorder.  

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including organic 
diseases of the nervous system, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Audiological testing conducted in July 2001 confirmed the 
presence of impaired hearing for VA disability benefit 
purposes (left ear anacusis).  38 C.F.R. § 3.385.  Subsequent 
VA medical records reflect the Veteran's use of hearing aids 
for his sensorineural hearing loss.  

The Veteran maintains that his currently-diagnosed left ear 
hearing loss is the result of noise to which he was exposed 
as a result of an exploding tire in service.  

In this regard, the Board notes that the Veteran is competent 
to describe the circumstances surrounding his in-service 
noise exposure and to report the hearing impairment symptoms 
that he experiences because such actions come to him through 
his senses and, as such, require only personal knowledge 
rather than medical expertise.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  Further, the United States Court of 
Appeals  for Veterans Claims (Court) has held that lay 
evidence (as, for example, the Veteran's contentions in the 
present case) does not lack credibility simply because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

As previously discussed herein, a December 2001 report of VA 
audiology examination includes the opinion that hearing loss 
is greater than age related norms for the left ear and it is 
as likely as not that this hearing loss is related to 
acoustic trauma while serving in the military.  This opinion 
is supported by a subsequent December 2001 impression noted 
by a VA physician and by statements from a private 
audiologist who examined the Veteran and reviewed his medical 
history.   

It is also noted that the June 2004 report of VA audiological 
examination notes that the relationship between the left ear 
condition and military service is purely speculative since 
the evidence does not support an opinion and that there is no 
documentation regarding the incident of tire explosion or 
report of complaint of left ear hearing loss, pain, or 
discharge.  However, it is significant to note that the 
examiner nevertheless found that noise trauma in service 
caused the Veteran's right ear hearing loss.  

Thus, the Board finds that it is likely that this acoustic 
trauma, which the examiner found to have caused right ear 
hearing loss, would have also affected the left ear.  
Moreover, the VA examiner did not specifically opine that 
left ear hearing loss was less likely than not incurred in 
service.  As such, affording the Veteran the benefit of the 
doubt, the Board finds that the claim for service connection 
for left ear hearing loss is granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinkski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the 
application to reopen a claim of service connection for left 
ear hearing loss is granted.  

Service connection for left ear hearing loss is granted.  


REMAND

The Veteran is seeking an increased disability rating for his 
service-connected right ear hearing loss.  Since service 
connection has now been established for left ear hearing 
loss, the Board finds that the Veteran should be afforded a 
VA audiological evaluation to determine the severity of his 
service-connected bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be examined by a 
VA audiologist to determine the nature 
and severity of his bilateral hearing 
loss disability.  All necessary tests 
and studies should be conducted, to 
include an audiological evaluation.  A 
complete rationale for any opinion 
expressed must be provided.

2.  When the development requested has 
been completed, the RO should 
adjudicate the issue concerning an 
increased rating for bilateral hearing 
loss.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


